DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice
The applicant requests for office action.
Specification
The disclosure is objected to because of the following informalities:
The applicant must replace Par. [0001] as following:
[0001] This application is a continuation of United States Patent Application No.
16/443,990 (now issued as U.S. Pat. No. 11019682), filed June 18, 2019, now US patent 11019682 which claims priority under 35 USC 119(e) to United States Provisional Patent Application Serial No. 62/686,471, filed June 18, 2018, which are incorporated herein by reference in their entirety.
Appropriate correction is required.
Claim Objections
Claims 27-30 and 32-34 objected to because of the following informalities:  
As claims 27-30, the recites “without postponement of the transmission” must be replaced with -- without deferral of the transmission --.  
As claims 27-30, the recites “without defferal of the transmission” must be replaced with -- without deferral of the transmission --.  
Appropriate correction is required for the claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 25-44 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11019682. Although the claims at issue are not identical, they are not patentably distinct from each other because the  applicant only omit some elements from the claimed application in order to broaden the claims of application as following:
Patent						      Application
1. An apparatus, comprising: at least one processor configured to cause a user equipment (UE) to:
decode control signaling to configure transmission of: a first physical uplink control channel (PUCCH) that includes first uplink control information (UCI) of a first UCI type, and a second PUCCH that includes second UCI of a second UCI type, wherein candidate UCI types include: hybrid automatic repeat request acknowledgement (HARQ-ACK), scheduling request (SR), and channel state information (CSI) report, 

wherein for transmission of the first PUCCH over more than one slot and transmission of the second PUCCH over one or more slots, if the transmissions of the first PUCCH and the second PUCCH would overlap in a number of slots, the at least one processor is further configured to: slot overlaps one of the multiple slots, and a timeline criterion is satisfied: encode, for transmission, in the overlapping slots, the PUCCH that includes the UCI type of highest priority; and 
refrain from transmission in the overlapping slots, and without postponement of the transmission, of the PUCCH that includes the UCI type of lowest priority, wherein the timeline criterion is based on: a first time difference between an end time of a physical downlink shared channel (PDSCH) and a start time of one of the first and second PUCCHs, and a second time difference between an end time of a physical downlink control channel (PDCCH) and the start time of the one of the first and second PUCCHs.
2. The apparatus of claim 1, wherein for the prioritization of the candidate UCI types: a priority of the HARQ-ACK is higher than a priority of the SR, and the priority of the SR is higher than a priority of the CSI report.
3. The apparatus of claim 1, wherein the at least one processor is further configured to: in the number of slots of overlap, if the first UCI type and the second UCI type are of the same priority: encode, for transmission, the PUCCH for which the transmission starts earliest; and refrain from transmission of the PUCCH for which the transmission starts latest without postponement of the transmission.
4. The apparatus of claim 1, wherein the at least one processor is further configured to: decode control signaling to configure a number of slots for repetition of the first or second PUCCHs; and refrain from multiplexing of different UCI types in a PUCCH transmission if the number of slots for repetition is greater than one without postponement of the transmission.
5. The apparatus of claim 1, wherein the at least one processor is further configured to: decode control signaling to configure transmission of a physical uplink shared channel (PUSCH); and for transmission of one of the PUCCHs over a first number of slots, the first number greater than one, and transmission of the PUSCH over a second number of slots, if the PUCCH transmission would overlap with the PUSCH transmission in one or more slots, in the overlapping slots: encode the PUCCH for transmission; and refrain from transmission of the PUSCH without postponement of the transmission.
6. The apparatus of claim 1, wherein the at least one processor is further configured to: for transmission of positive or negative SR in a resource using PUCCH format 0 and HARQ-ACK information bits in a resource using PUCCH format 1 in a slot: encode, for transmission in the resource, a PUCCH to include the HARQ-ACK information bits; and refrain from transmission in the resource of PUCCHs that include the SR without postponement of the transmission.
7. The apparatus of claim 6, the at least one processor is further configured to: decode control signaling that configures the UE with overlapping resources for PUCCH transmissions or for PUCCH and PUSCH transmissions, and each PUCCH transmission is over a single slot without repetition.
8. The apparatus of claim 1, wherein: if the first PUCCH includes a CSI report to be transmitted on multiple slots, if the second PUCCH includes a HARQ-ACK or SR to be transmitted on a single slot, and if the single slot overlaps one of the multiple slots, the at least one processor is further configured to: refrain from transmission of the first PUCCH without postponement of the transmission; and encode the second PUCCH for transmission in the multiple slots, including the overlapping slot.
9. The apparatus of claim 1, wherein: if a multi-slot PUCCH with multiple repetitions carrying HARQ-ACK feedback and a CSI report overlaps with a PUSCH repetition, wherein the PUSCH is a single slot PUSCH or a multi-slot PUSCH, the at least one processor is further configured to: refrain from transmission of the PUSCH in overlapping slots without postponement of the transmission; and encode the PUCCH for transmission in multiple slots, including the overlapping slot.
10. The apparatus of claim 1, wherein: if a multi-slot PUCCH overlaps with a PUSCH repetition in one or more slots, the at least one processor is further configured to: refrain from transmission of the PUSCH in overlapping slots without postponement of the transmission; and encode the PUCCH for transmission in multiple slots, including the overlapping slot.
11. The apparatus of claim 1, wherein the UE is arranged to operate in accordance with a new radio (NR) protocol.

12. The apparatus of claim 1, wherein: the at least one processor includes a baseband processor to encode the first and second PUCCHs, the apparatus further comprises a transceiver to transmit the first and second PUCCHs.
13. A non-transitory computer-readable storage medium storing program instructions executable by at least one processor to cause a base station (BS) to: slot overlaps one of the multiple slots, and a timeline criterion is satisfied: decode the PUCCH that includes the UCI type of highest priority; and refrain from decoding of the UCI type of lowest priority, and without postponement of the decoding; wherein the timeline criterion is based on: a first time difference between an end time of a physical downlink shared channel (PDSCH) and a start time of one of the first and second PUCCHs, and a second time difference between an end time of a physical downlink control channel (PDCCH) and the start time of the one of the first and second PUCCHs.


14. The non-transitory computer-readable storage medium of claim 13, wherein the program instructions are further executable to: encode control signaling to configure transmission of a physical uplink shared channel (PUSCH); and for transmission of one of the PUCCHs over a first number of slots, the first number greater than one, and transmission of the PUSCH over a second number of slots, if the PUCCH transmission would overlap with the PUSCH transmission in one or more slots, in the overlapping slots: decode the PUCCH; and refrain from decoding of the PUSCH without postponement of the decoding.
15. A non-transitory computer-readable storage medium storing program instructions executable by one or more processors to cause a user equipment (UE) to: 
decode control signaling to configure transmission of: a first physical uplink control channel (PUCCH) that includes first uplink control information (UCI) of a first UCI type, and a second PUCCH that includes second UCI of a second UCI type, wherein candidate UCI types include: hybrid automatic repeat request acknowledgement (HARQ-ACK), 
scheduling request (SR), and channel state information (CSI) report, 

wherein for transmission of the first PUCCH over more than one slot and transmission of the second PUCCH over one or more slots, if the transmissions of the first PUCCH and the second PUCCH would overlap in a number of slots, the program instructions are further executable to: if the first UCI type and the second UCI type are not of the same priority, the first PUCCH includes a HARQ-ACK or SR to be transmitted on multiple slots, the second PUCCH includes a CSI report to be transmitted on a single slot, the single slot overlaps one of the multiple slots, and a timeline criterion is satisfied: 
encode, for transmission, in the overlapping slots, the PUCCH that includes the UCI type of highest priority; and 
refrain from transmission in the overlapping slots, and without postponement of the transmission, of the PUCCH that includes the UCI type of lowest priority, wherein the timeline criterion is based on: a first time difference between an end time of a physical downlink shared channel (PDSCH) and a start time of one of the first and second PUCCHs, and a second time difference between an end time of a physical downlink control channel (PDCCH) and the start time of the one of the first and second PUCCHs.
16. The non-transitory computer-readable storage medium of claim 15, wherein for the prioritization of the candidate UCI types: a priority of the HARQ-ACK is higher than a priority of the SR, and the priority of the SR is higher than a priority of the CSI report.
17. The non-transitory computer-readable storage medium of claim 15, wherein the program instructions are further executable to: in the number of slots of overlap, if the first UCI type and the second UCI type are of the same priority: encode, for transmission, the PUCCH for which the transmission starts earliest; and refrain from transmission of the PUCCH for which the transmission starts latest without postponement of the transmission.
18. The non-transitory computer-readable storage medium of claim 15, wherein the program instructions are further executable to: decode control signaling to configure a number of slots for repetition of the first or second PUCCHs; and refrain from multiplexing of different UCI types in a PUCCH transmission if the number of slots for repetition is greater than one without postponement of the transmission.
19. The non-transitory computer-readable storage medium of claim 15, wherein the program instructions are further executable to: decode control signaling to configure transmission of a physical uplink shared channel (PUSCH); and for transmission of one of the PUCCHs over a first number of slots, the first number greater than one, and transmission of the PUSCH over a second number of slots, if the PUCCH transmission would overlap with the PUSCH transmission in one or more slots, in the overlapping slots: encode the PUCCH for transmission; and refrain from transmission of the PUSCH without postponement of the transmission.
20. The non-transitory computer-readable storage medium of claim 15, wherein the program instructions are further executable to: for transmission of positive or negative SR in a resource using PUCCH format 0 and HARQ-ACK information bits in a resource using PUCCH format 1 in a slot: encode, for transmission in the resource, a PUCCH to include the HARQ-ACK information bits; and refrain from transmission in the resource of PUCCHs that include the SR without postponement of the transmission.
25. An apparatus, comprising: at least one processor configured to cause a user equipment (UE) to: 
decode control signaling to configure transmission of: a first physical uplink control channel (PUCCH) that includes first uplink control information (UCI) of a first UCI type, and a second PUCCH that includes second UCI of a second UCI type, wherein candidate UCI types include: hybrid automatic repeat request acknowledgement (HARQ-ACK), scheduling request (SR), and channel state information (CSI) report, 




wherein for transmission of the first PUCCH over multiple slots and transmission of the second PUCCH on a single slot, if the transmissions of the first PUCCH and the second PUCCH would overlap in the single slot of the multiple slots and a timeline criterion is satisfied, the at least one processor is further configured to: 






encode, for transmission, in the overlapping slot, a PUCCH of the first and second PUCCHs that includes the HARQ-ACK or SR; and 
refrain from transmission in the overlapping slot, and without deferral of the transmission, a PUCCH of the first and second PUCCHs that includes the CSI report, wherein the timeline criterion is based on: a first time difference between an end time of a physical downlink shared channel (PDSCH) and a start time of one of the first and second PUCCHs, and a second time difference between an end time of a physical downlink control channel (PDCCH) and the start time of the one of the first and second PUCCHs.
26. The apparatus of claim 25, wherein for the prioritization of the candidate UCI types: a priority of the HARQ-ACK is higher than a priority of the SR, and the priority of the SR is higher than a priority of the CSI report.
27. The apparatus of claim 25, wherein the at least one processor is further configured to: in the number of slots of overlap, if the first UCI type and the second UCI type are of the same priority: encode, for transmission, the PUCCH for which the transmission starts earliest; and refrain from transmission of the PUCCH for which the transmission starts latest without postponement of the transmission.
28. The apparatus of claim 25, wherein the at least one processor is further configured to: decode control signaling to configure a number of slots for repetition of the first or second PUCCHs; and refrain from multiplexing of different UCI types in a PUCCH transmission if the number of slots for repetition is greater than one without postponement of the transmission.
29. The apparatus of claim 25, wherein the at least one processor is further configured to: decode control signaling to configure transmission of a physical uplink shared channel (PUSCH); and for transmission of one of the PUCCHs over a first number of slots, the first number greater than one, and transmission of the PUSCH over a second number of slots, if the PUCCH transmission would overlap with the PUSCH transmission in one or more slots, in the overlapping slots: encode the PUCCH for transmission; and refrain from transmission of the PUSCH without postponement of the transmission.
30. The apparatus of claim 25, wherein the at least one processor is further configured to: for transmission of positive or negative SR in a resource using PUCCH format 0 and HARQ-ACK information bits in a resource using PUCCH format 1 in a slot: encode, for transmission in the resource, a PUCCH to include the HARQ-ACK information bits; and refrain from transmission in the resource of PUCCHs that include the SR without postponement of the transmission.
31. The apparatus of claim 30, the at least one processor is further configured to: decode control signaling that configures the UE with overlapping resources for PUCCH transmissions or for PUCCH and PUSCH transmissions, and each PUCCH transmission is over a single slot without repetition.
32. The apparatus of claim 25, wherein: if the first PUCCH includes a CSI report to be transmitted on multiple slots, if the second PUCCH includes a HARQ-ACK or SR to be transmitted on a single slot, and if the single slot overlaps one of the multiple slots, the at least one processor is further configured to: refrain from transmission of the first PUCCH without defferal of the transmission; and encode the second PUCCH for transmission in the multiple slots, including the overlapping slot.
33. The apparatus of claim 25, wherein: if a multi-slot PUCCH with multiple repetitions carrying HARQ-ACK feedback and a CSI report overlaps with a PUSCH repetition, wherein the PUSCH is a single slot PUSCH or a multi-slot PUSCH, the at least one processor is further configured to: refrain from transmission of the PUSCH in overlapping slots without defferal of the transmission; and encode the PUCCH for transmission in multiple slots, including the overlapping slot.

34. The apparatus of claim 25, wherein: if a multi-slot PUCCH overlaps with a PUSCH repetition in one or more slots, the at least one processor is further configured to: refrain from transmission of the PUSCH in overlapping slots without defferal of the transmission; and encode the PUCCH for transmission in multiple slots, including the overlapping slot.

35. The apparatus of claim 25, wherein the UE is arranged to operate in accordance with a new radio (NR) protocol.
36. The apparatus of claim 25, wherein: the at least one processor includes a baseband processor to encode the first and second PUCCHs, the apparatus further comprises a transceiver to transmit the first and second PUCCHs.
37. A method, comprising: by a base station (BS): 
















for reception of a first physical uplink control channel (PUCCH) over multiple slots and a second PUCCH on a single slot, wherein the first PUCCH includes a first UCI and the second PUCCH includes a second UCI, wherein candidate UCI types include: hybrid automatic repeat request acknowledgement (HARQ-ACK), scheduling request (SR), and channel state information (CSI) report; if transmissions of the first PUCCH and the second PUCCH would overlap in the single slot of the multiple slots, and a timeline criterion is satisfied, in the single slot: receiving a transmission of the PUCCH of the first and second PUCCHs that includes the HARQ-ACK or SR; and not receiving, or receiving after deferral, a PUCCH of the first and second PUCCHs that includes the CSI report, wherein the timeline criterion is based on: a first time difference between an end time of a physical downlink shared channel (PDSCH) and a start time of one of the first and second PUCCHs, and a second time difference between an end time of a physical downlink control channel (PDCCH) and the start time of the one of the first and second PUCCHs.
38. The method of claim 37, further comprising: encoding control signaling to configure transmission of a physical uplink shared channel (PUSCH); and for transmission of one of the PUCCHs over a first number of slots, the first number greater than one, and transmission of the PUSCH over a second number of slots, if the PUCCH transmission would overlap with the PUSCH transmission in one or more slots, in the overlapping slots: decoding the PUCCH; and refraining from decoding of the PUSCH without deferral of the decoding.


39. A user equipment (UE), comprising: wireless communication circuitry; and at least one processor coupled to the wireless communication circuitry and configured to cause the UE to: 
decode control signaling to configure transmission of: a first physical uplink control channel (PUCCH) that includes first uplink control information (UCI) of a first UCI type, and a second PUCCH that includes second UCI of a second UCI type, wherein candidate UCI types include: hybrid automatic repeat request acknowledgement (HARQ-ACK), scheduling request (SR), and channel state information (CSI) report, 





wherein for transmission of the first PUCCH over multiple slots and transmission of the second PUCCH on a single slot, if the transmissions of the first PUCCH and the second PUCCH would overlap in the single slot of the multiple slots and a timeline criterion is satisfied, the at least one processor is further configured to: 








encode, for transmission, in the overlapping slot, a PUCCH of the first and second PUCCHs that includes the HARQ-ACK or SR; and 
refrain from transmission in the overlapping slot, and without deferral of the transmission, a PUCCH of the first and second PUCCHs that includes the CSI report, wherein the timeline criterion is based on: a first time difference between an end time of a physical downlink shared channel (PDSCH) and a start time of one of the first and second PUCCHs, and a second time difference between an end time of a physical downlink control channel (PDCCH) and the start time of the one of the first and second PUCCHs.
40. The UE of claim 39, wherein for the prioritization of the candidate UCI types: a priority of the HARQ-ACK is higher than a priority of the SR, and the priority of the SR is higher than a priority of the CSI report.

41. The UE of claim 39, wherein the at least one processor is further configured to cause the UE to: in the number of slots of overlap, if the first UCI type and the second UCI type are of the same priority: encode, for transmission, the PUCCH for which the transmission starts earliest; and refrain from transmission of the PUCCH for which the transmission starts latest without deferral of the transmission.


42. The UE of claim 39, wherein the at least one processor is further configured to cause the UE to: decode control signaling to configure a number of slots for repetition of the first or second PUCCHs; and refrain from multiplexing of different UCI types in a PUCCH transmission if the number of slots for repetition is greater than one without deferral of the transmission.
43. The UE of claim 39, wherein the at least one processor is further configured to cause the UE to: decode control signaling to configure transmission of a physical uplink shared channel (PUSCH); and for transmission of one of the PUCCHs over a first number of slots, the first number greater than one, and transmission of the PUSCH over a second number of slots, if the PUCCH transmission would overlap with the PUSCH transmission in one or more slots, in the overlapping slots: encode the PUCCH for transmission; and refrain from transmission of the PUSCH without deferral of the transmission.


44. The UE of claim 39, wherein the at least one processor is further configured to cause the UE to: for transmission of positive or negative SR in a resource using PUCCH format 0 and HARQ-ACK information bits in a resource using PUCCH format 1 in a slot: encode, for transmission in the resource, a PUCCH to include the HARQ-ACK information bits; 

and refrain from transmission in the resource of PUCCHs that include the SR without deferral of the transmission.

Therefore, the applicant is attempting to broaden the parent application's claims by eliminating some of the claim elements in the continuation at issue here. If allowed, the application at bar would unjustly extend applicant patent protection beyond the statutory period of the patent while, at the same time, granting broader protection to the application.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xu [US 2019/0349922] discloses the first PUCCH and second PUCCH are overlapping in a slot wherein first PUCCH are transmitting in at least one slot and the second PUCCH is transmitted one slot.
Kundu [US 2019/0261391] discloses the first PUCCH and second PUCCH are overlapping in a slot wherein first PUCCH are transmitting in at least one slot and the second PUCCH is transmitted one slot.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414